DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiset.
	There is disclosed in Fiset an apparatus, comprising: source 32 of plant material (coffee bean) and liquid; an emitting means 7, 9 for emitting electromagnetic signals (ultra violet) at one or a range of frequencies within a predetermined range of frequencies; locating means (platform) to locate the plant material and liquid at a distance from the emitting means such that the electromagnetic signals pass into the plant material and liquid to enhance the extraction of a component from the plant material, wherein the electromagnetic signal is emitted as a series of pulses during the infusion.
	It should be noted that it is known in the art to infuse coffee within a container such as the source 32 of Fiset.
	In regards to the rest period for not emitting electromagnetic signals and its duration, such is considered to be method of operation, and fails to further limit the claim structurally. Fiset discloses that varied intervals of electromagnetic signals can be used depending upon the material to be treated. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spigno et al. in view of Fehr et al.
	Spigno describes the enhanced extraction of a component (tea polyphenols) from a plant material (tea) with a liquid (water) added thereto, wherein an emitting means (microwave emitter) for emitting electromagnetic signals (digital radio or microwave) at a range of frequencies is provided, and a locating means (oven support surface) is provide to locate the plant material and liquid at a distance from the emitting means such that the electromagnetic signals pass into the plant material and liquid (placed within a beaker) to enhance the extraction of the component from the plant material.
	Fehr describes (col. 4, lines 61-75) the emission of electromagnetic signals (digital radio waves) to a beverage or other foodstuff, wherein the signals are emitted as a sequence of pulses.
	It would have been obvious to one skilled in the art to substitute the method at which the electromagnetic signals of Spigno are emitted, with the pulse emission method described in Fehr, in order to reduce power consumption by the apparatus.
In regards to the rest period for not emitting electromagnetic signals and its duration, such is considered to be method of operation, and fails to further limit the claim structurally. Fehr discloses that varied intervals of electromagnetic signals can be used depending upon the material to be treated. 
	In regards to claims 4 and 5, the claims fail to further structurally limit the subject matter of independent claim 1. The temperature of the liquid is not a differentiating feature of the invention.
	In regards to claim 8, without specific structure describing the recited app, such an element fails to further structurally limit the subject matter of independent claim 1. It is old and well known in the art that a microwave oven is run by a specific software program which is some how loaded to the oven control elements.
Response to Arguments
Applicant's arguments filed 01 November 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to disclose emitting a sequence of pulsed signals in which the duration of the rest period is greater than that of the pulses.
	It is the opinion of the examiner that the use of a rest period that is longer than the duration of the electromagnetic pulses fails to further limit the claims structurally. It is also the opinion of the examiner that the prior art discloses varied pulse sequences for the application of electromagnetic signals. The sequences appear to be dependent upon the type of material to be treated by the electromagnetic signals and the degree of treatment to be done.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761